t c memo united_states tax_court pauline t golit petitioner v commissioner of internal revenue respondent docket no filed date wilfred i aka for petitioner paulmikell a fabian and catherine g chang for respondent memorandum opinion halpern judge by notice_of_deficiency notice respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure and an accuracy- related penalty of dollar_figure petitioner assigned error to the notice and claimed a dollar_figure overpayment of her tax unless otherwise indicated all section references are to the internal_revenue_code code in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar some items have been established and we need not further discuss them first we have made absolute our order of date to show cause under rule f deeming established the fact that during petitioner received unreported income in the following amounts dollar_figure in ordinary dividends dollar_figure in qualified dividends and dollar_figure in capital_gains additionally the parties agree that petitioner is entitled to a deduction of dollar_figure for interest forfeited the issues remaining for decision are whether petitioner is entitled to a charitable_contribution_deduction of dollar_figure is entitled to miscellaneous_itemized_deductions totaling dollar_figure is entitled to a deduction for a dependency_exemption for albert salako is entitled to head_of_household filing_status has made an overpayment_of_tax and is liable for the accuracy-related_penalty under sec_6662 we will make some preliminary findings_of_fact and then address those issues one by one making further findings as we proceed petitioner bears the burden_of_proof see rule a preliminary findings_of_fact when she filed the petition petitioner resided in norwalk california during petitioner was employed as a registered nurse by los angeles county-university of southern california medical center petitioner timely filed form_1040 u s individual_income_tax_return for on which she reported a total_tax liability of dollar_figure on the form_1040 she elected head_of_household filing_status and claimed a dependency_exemption deduction for mr salako whom she listed as her son on schedule a itemized_deductions attached to her return petitioner claimed among other deductions a deduction of dollar_figure for charitable_contributions by cash or check and deductions totaling dollar_figure before application of the floor for job expenses and certain miscellaneous deductions respondent issued the notice in which among other adjustments he disallowed petitioner's claimed dependency_exemption deduction for mr salako changed petitioner's filing_status from head_of_household to single disallowed the petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioner has not produced any evidence that she has satisfied the preconditions for its application charitable_contribution_deduction and disallowed the job expense and miscellaneous deductions he also determined that petitioner was liable for a sec_6662 accuracy-related_penalty petitioner assigned error to respondent's determinations averring as pertinent that she had evidence to support the expenses claimed on schedule a she averred nothing in support of her claim of an overpayment charitable_contribution_deduction on schedule a petitioner claimed a deduction of dollar_figure for a gift of cash or by check to charity she testified that during she made numerous gifts totaling dollar_figure to the church of the immaculate conception immaculate conception a catholic church in jos nigeria within the catholic archdiocese of jos sec_170 allows a deduction for any charitable_contribution payment of which is made within the taxable_year subject_to certain limitations as pertinent to this case sec_170 defines charitable_contribution as a contribution or gift to or for_the_use_of an organization created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states sec_170 petitioner has failed to prove that immaculate conception in nigeria was created or organized within the united_states or any of its possessions or under any law of the united_states any state the district of columbia or any possession_of_the_united_states she has thus failed to show that immaculate conception is a qualified_organization with the meaning of sec_170 and therefore we sustain respondent's disallowance of the deduction job-related expenses on schedule a petitioner claimed a deduction of dollar_figure for what she testified were job expenses in a statement attached to her form_1040 she described those as expenses as follows dollar_figure in union dues dollar_figure in uniform and dry cleaning expenses dollar_figure in journals magazines and books and dollar_figure in stethoscopes in general sec_162 permits as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any at trial the court reserved judgment with respect to respondent's hearsay objection to exhibit 15-p purportedly a letter from immaculate conception offered as substantiation of the claimed contribution and directed the parties to address its admissibility on brief because petitioner's failure to demonstrate that immaculate conception is a qualified_organization under sec_170 is a sufficient reason to sustain respondent's disallowance of the deduction we will not rule on the admissibility of the letter and do not address whether petitioner has shown that she actually paid the amounts claimed trade_or_business to be deductible ordinary and necessary expenses must be directly connected with or pertaining to the taxpayer's trade_or_business sec_1_162-1 income_tax regs when called upon by the commissioner the taxpayer must substantiate the expense see sec_6001 see also 116_tc_438 t he taxpayer bears the burden of substantiating the amount and purpose of the claimed deduction we need not accept the unverified and undocumented testimony of the taxpayer as substantiation see eg good v commissioner tcmemo_2008_245 wl at personal living or family_expenses are not deductible except as otherwise expressly permitted sec_262 union dues petitioner claimed a deduction of dollar_figure for union dues we found petitioner credible on that point and will allow the deduction at trial the court sustained respondent's hearsay objection to exhibit 14-p purportedly a letter from petitioner's union claiming to provide a breakdown of the union dues petitioner paid in we offered petitioner the opportunity to address on brief whether the exhibit satisfies an exception to the hearsay rule petitioner has not done so our ruling stands nevertheless as stated we will allow the deduction uniforms and dry cleaning petitioner claimed a deduction of dollar_figure for uniforms and dry cleaning we will allow the deduction to the extent of dollar_figure the extent to which her bank of america statements show payments to uniform advantage and carlos uniforms journals magazines and books petitioner claimed a deduction of dollar_figure for journals magazines and books petitioner has submitted credit card statements that indicate that petitioner spent dollar_figure at borders books and barnes noble as well as receipts from goodwill listing numerous books among the items she purchased petitioner has not identified the books purchased with any degree of specificity and has not provided any evidence beyond her own testimony that the purchases were necessary job expenses rather than personal purchases we sustain respondent's disallowance of the claimed deduction stethoscopes petitioner claimed a deduction of dollar_figure for stethoscopes petitioner relies on her credit card statements showing three transactions at new east-west corp as support of her claimed expense the credit card statements show only where the transactions occurred and the amounts paid but not the items purchased indeed the statements show that she spent only dollar_figure at new east-west corp and thus they do not support her claim on her return that she spent dollar_figure for stethoscopes we have no receipts for stethoscopes and only petitioner's testimony that that is what she spent dollar_figure for at new east-west corp we do not find that her testimony and the other evidence persuasively support her claim that she spent either dollar_figure or dollar_figure or indeed any amount on stethoscopes and we sustain respondent's disallowance of the deduction dependency_exemption deduction sec_151 allows a deduction for personal exemptions an unmarried individual is entitled to a personal_exemption for himself or herself and an additional exemption for each dependent see sec_151 and c the term dependent is defined in sec_152 to include either a qualifying_child or a qualifying_relative those terms are defined in sec_152 and d respectively among other necessary elements a qualifying_child must be the taxpayer's child brother sister stepbrother stepsister or a descendant of any of them sec_152 and a qualifying_relative must also bear a specified relationship to the taxpayer sec_152 as pertinent here those relationships include a child or a descendant of a child of the taxpayer and an individual who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer's household sec d a h in both cases the term child includes a legally adopted individual sec_152 petitioner has failed to show that she is entitled to the dependency_exemption deduction for mr salako petitioner claimed on her return that mr salako was her son mr salako was born on date and was thu sec_47 years old at the close of petitioner born in is only two years older than mr salako thus he cannot be her biological son and we do not find credible petitioner's unsubstantiated testimony that mr salako is her adopted son petitioner does not contend and there is no evidence to find that she bears any other familial relationship to mr salako nor has petitioner shown that mr salako was a member of her household during in order for an individual to be considered a member of a taxpayer's household both the taxpayer and the individual must occupy the household for the entire taxable_year sec_1_152-1 income_tax regs petitioner testified that mr salako lived with her only temporarily during and with a friend for the rest of that year although a temporary absence from the household will not although sec_1_152-1 income_tax regs has not been amended to reflect changes in sec_152 that were enacted by the working families tax relief act of pub_l_no sec stat pincite we continue to rely on the regulation to the extent it is not inconsistent with sec_152 as amended see eg gaitor v commissioner tcmemo_2010_70 wl at n prevent an individual from being considered as living with the taxpayer for the entire year see id there is no evidence as to the actual length of time mr salako lived with petitioner during consequently petitioner has not shown that mr salako satisfied the relationship requirements to be considered either a qualifying_child or a qualifying_relative moreover mr salako does not satisfy other requirements to be claimed as a dependent mr salako who wa sec_47 years old at the end of is too old to be petitioner's qualifying_child see sec_152 there is no evidence to support petitioner's claim on brief that the exception to the age requirement for individuals who are permanently disabled is applicable to mr salako see sec_152 neither is there evidence supporting her testimony that she provided over one-half of mr salako's support during see sec_152 nor has she shown that mr salako did not provide over one-half of his own support for that year see sec_152 petitioner has not proven that mr salako was her dependent in we sustain respondent's disallowance of the dependency_exemption deduction filing_status sec_1 provides for an advantageous tax_rate for an individual who qualifies as a head_of_household sec_2 sets forth the requirements for head of household filing_status as relevant to this case an individual claiming head_of_household status must have been unmarried at the close of the taxable_year and maintained a household that was the principal_place_of_abode for at least one dependent for more than one-half of the taxable_year sec_2 as discussed above petitioner has not proven that mr salako was her dependent for petitioner does not claim to have had any other dependents for that year therefore she has failed to prove her entitlement to head_of_household filing_status for overpayment petitioner has failed to prove that she overpaid her federal_income_tax sec_6662 penalty sec_6662 and b and provides for an accuracy-related_penalty of of the portion of any underpayment attributable to negligence or intentional disregard of rules or regulations without distinction negligence or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including a failure to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 a substantial_understatement_of_income_tax exists for an individual if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_6664 provides that the penalty shall not be imposed with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for and that she acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to the penalty see sec_7491 the burden imposed by sec_7491 is 'only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer ' good v commissioner wl at quoting weir v commissioner t c memo once that burden is met petitioner bears the burden of proving that she is entitled to relief under sec_6664 see higbee v commissioner t c pincite respondent has satisfied his burden of production with respect to petitioner's negligence the record in this case clearly establishes that petitioner failed to report a portion of her taxable_income on her return and failed to maintain records adequately to substantiate many of her claimed schedule a deductions she improperly claimed as her dependent son an individual who was only two years younger than herself did not introduce any documentation in support of her position that he was her son or her adopted son and improperly claimed head_of_household filing_status respondent has also established that petitioner's understatement of income_tax for is substantial on her return petitioner reported her total_tax liability to be dollar_figure for respondent determined a deficiency of dollar_figure and even taking into account the dollar_figure of disputed deductions we have allowed petitioner's understatement still exceeds the greater of of the correct_tax liability or dollar_figure therefore respondent has satisfied his burden of production with respect to the accuracy-related_penalty to avoid the penalty petitioner must come forward with evidence that she acted with reasonable_cause and in good_faith as discussed above we have found that petitioner did properly substantiate certain job expenses and miscellaneous deductions totaling dollar_figure petitioner asserts that she did not understate her income_tax because she has substantiated her claimed deductions and thus should not be liable for the penalty for the reasons discussed supra petitioner's argument fails petitioner further argues that she should not be liable for the penalty because she hired a tax_return_preparer for her return and provided that preparer with all available documents reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs rather reasonable_cause will be found where the taxpayer selects a competent tax adviser supplies the adviser with all relevant information and in a manner consistent with ordinary business care and prudence relies on the adviser's professional judgment as to the taxpayer's tax obligations see 469_us_241 115_tc_43 aff'd 299_f3d_221 3d cir petitioner raises this issue for the first time on her brief although petitioner's return does bear the signature of a paid return preparer petitioner did not testify or introduce any other evidence indicating that she supplied her return preparer with all relevant information petitioner has failed to carry her burden of showing that she is entitled to relief under sec_6664 therefore we sustain respondent's imposition of the sec_6662 penalty conclusion we sustain respondent's adjustments disallowing petitioner's charitable_contribution_deduction a portion of her job expense deductions and her dependency_exemption deduction we find no overpayment_of_tax we sustain respondent's determination that petitioner is not entitled to claim head_of_household filing_status we sustain respondent's determination of a sec_6662 accuracy-related_penalty decision will be entered under rule
